Citation Nr: 0411412	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  01-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1978 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.

REMAND

A preliminary review of the record has underscored aspects of the 
appellant's appeal which require resolution prior to the Board's 
review of this case.  In this context, a review of the record 
indicates that the veteran is in receipt of Social Security 
Administration (SSA) benefits.  It does not appear that the SSA 
records pertaining to the veteran have been obtained.  The United 
States Court of Appeals for Veterans Claims has emphasized the 
need to obtain SSA medical records in cases involving VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992) (when VA 
knows of relevant records the Board must obtain them before 
proceeding with an appeal).  Therefore, because the VA has notice 
of the possible existence of medical records pertaining to the 
veteran's claim on appeal here, the RO should attempt to locate 
the records and associate them with the claims file.  The Board 
also notes that the record shows the veteran received a worker's 
compensation award based in part on a back injury.  Medical 
records in support of the award are not of record.

In consideration of the foregoing, the Board has determined that 
further development of the case is necessary to provide the 
veteran due process of law and full consideration of this appeal.  
Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following action:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the Social Security Administration for 
the purpose of obtaining a copy of the decision and all medical 
records relied upon in conjunction with the veteran's claim for 
SSA benefits.  Any attempts to obtain records, which are 
ultimately unsuccessful, should be documented in the claims 
folder.

3.  The RO should obtain any pertinent records, including medical 
reports, relied upon in conjunction with the September 1996 
worker's compensation claim.  The RO should request the veteran to 
provide a written release for all employment records from the 
Commonwealth of Puerto Rico Corporation of the State Security 
Fund, including all documentation pertaining to his claim for 
worker's compensation benefits, and all clinical records created 
pursuant to injuries claimed to have resulted from the September 
24, 1996 accident.  After securing the necessary releases, the RO 
should request copies of these records.  The RO should clearly 
document all efforts undertaken to obtain these records and 
associate all records pertaining to the veteran's worker's 
compensation claim with the claims file.

4.  Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for a lower back disability.  If 
service connection remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case.  The supplemental statement of the case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  An 
appropriate period of time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as to the 
ultimate outcome of this appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





